Memorandum Order issued May 23, 2017




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                          ————————————
                              NO. 01-16-00913-CV
                          ————————————
        TOWER OAKS COMMUNITY ORGANIZATION, Appellant
                                        V.
            GREGORY D. HAM AND COLIN E. HAM, Appellees


                    On Appeal from the 61st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2015-52753


                           MEMORANDUM ORDER
      Appellant, Tower Oaks Community Organization, timely filed a notice of

appeal on November 14, 2016, from the trial court’s final judgment, signed on

August 18, 2016, following a bench trial, and after a timely request for findings of

fact and conclusions of law was filed on September 7, 2016. See TEX. R. APP. P.
26.1(a)(4).   Appellees, Gregory D. Ham and Colin E. Ham, timely filed an

amended cross-notice of appeal on November 17, 2016, from the order denying

their motion for sanctions, signed on August 18, 2016. See id. 26.1(d).

      On May 12, 2017, appellees filed an unopposed motion to dismiss their

cross-appeal because they no longer wish to pursue it, contending that their

dismissal will not prejudice the appellant’s appeal, and further requesting that all

costs be assessed against the party incurring the same. See TEX. R. APP. P.

10.1(a)(5), 10.3(a)(2), 42.1(a)(1), (d). No opinion has issued yet. See id. 42.1(c).

      Accordingly, we GRANT appellees’ motion and ORDER the cross-appeal

DISMISSED.       See TEX. R. APP. P. 42.1(a)(1).        Appellant’s appeal remains

pending before this Court, and costs will be assessed upon issuance of judgment.

                                  PER CURIAM
Panel consists of Chief Justice Radack and Justices Keyes and Massengale.




                                          2